ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_04_FR.txt.  

 

 

84

OPINION INDIVIDUELLE DE M. LE JUGE PARRA-ARANGUREN

{Traduction}

Consentement des Etats-Unis à ne pas soulever d'exceptions préliminaires —
Le Mexique ne s'est pas acquitté de la charge de prouver la nationalité mexi-
caine des cinquante-deux personnes citées dans son mémoire — Cas de natio-
nalité multiple — Règle de l'épuisement des voies de recours internes — Obliga-
tion de répondre à toutes les questions telles que formulées par le Mexique dans
ses conclusions finales — Considérations finales.

1. Le fait d’avoir voté en faveur des points 2, 3, 10 et 11 du para-
graphe 153 ne signifie pas que je partage en totalité les motifs sur lesquels la
Cour s'est fondée pour parvenir à ses conclusions. Le délai imparti par la
Cour pour la présentation de cette opinion individuelle ne me permet pas
d'expliquer de manière exhaustive les raisons de mon désaccord sur les
autres points du paragraphe 153. Je tiens toutefois à exposer certaines des
raisons majeures qui m'ont amené à voter contre lesdits points.

I

2. Le point 1 du paragraphe 153 de l'arrêt est libellé comme suit:

« Rejette l'exception opposée par les Etats-Unis du Mexique à la
recevabilité des exceptions soulevées par les Etats-Unis d'Amérique
à la compétence de la Cour et à la recevabilité des demandes des
Etats-Unis du Mexique.»

3. Selon moi, l'argument des Etats-Unis du Mexique (ci-aprés «le
Mexique») aurait dû être accueilli, car les Parties avaient convenu de
limiter la procédure écrite à un seul échange de pièces et rien n'avait été
dit sur la question des exceptions préliminaires. Les Etats-Unis d’Amé-
rique (ci-après «les Etats-Unis») avaient par conséquent consenti à ne pas
soulever d’exceptions préliminaires et, dés lors, celles qu'ils ont présentées
n'auraient pas dû être examinées comme telles. C’est pour cette raison
que j'ai voté contre le point 1 du paragraphe 153, dans lequel la Cour
rejette l'argument du Mexique selon lequel elle devait refuser d'examiner
les exceptions préliminaires opposées par les Etats-Unis aux demandes du
Mexique fondées sur des violations par les Etats-Unis des dispositions de
l'article 36 de la convention de Vienne sur les relations consulaires
du 24 avril 1963 (ci-après «la convention de Vienne»).

4. Il convient, ioutefois, de garder présent à esprit que, quoi qu'il en
soit, la Cour doit s'assurer qu'elle a compétence et que, par conséquent,
elle peut examiner cette question à tout moment, avant de rendre son
arrêt au fond, soit d'office où à la demande de l’une quelconque des

76

 

 
 

 

AVENA ET AUTRES (OP. IND. FARRA-ARANGUREN) 85

parties (Appel concernant la compétence du Conseil de ’OACI, arrêt,
CLS. Recueil 1972, p. 52, par. 13; Application de la convention pour la
prévention et la répression du crime de génacide, exceptions préliminaires,
arrêt, CIJ, Reeueil 1996 (FF), p. 622, par. 46). En outre, ainsi que le
Mexique le reconnaît, les exceptions d’irrecevabilité, présentées par les
Etats-Unis en tant qu’exceptions préliminaires, «chevauchent largement
les arguments au fond» (CR 2003/24, p. 23, par. 59, Gémez-Robledo).

Il

5. Dans sa première conclusion finale, le Mexique prie la Cour de dire
et juger notamment que «les Etats-Unis d'Amérique ont violé leurs obli-
gations juridiques internationales envers le Mexique, en son nom propre
et dans l'exercice du droit qu’a cet Etat d'assurer la protection diploma-
tique de ses ressortissants» pour ne s'être pas conformés au paragraphe 1
de Particle 36 de la convention de Vienne (arrêt, par. 13; les italiques sont
de moi). I] indique également que la Cour ne doit pas «[réexaminer et] se
prononcer à nouveau sur les faits et ... apprécier à nouveau les moyens de
preuve» dans chacun des cinquante-deux cas, parce que seules deux ques-
tions factuelles doivent être tranchées. La première concerne la nationa-
lité mexicaine des personnes concernées et la seconde, l'existence de vio-
lations des dispositions de l'alinéa 6) du paragraphe 1 de l'article 36
(CR 2003/24, p. 27, par. 83, Babcock).

6. Le Mexique reconnaît expressément que, puisque les Etats- Unis
«ont choisi de nier avec véhémence être les auteurs de la moindre infrac-
tion», c'est au Mexique qu’il incombe d'apporter la preuve des violations
alléguées de l'alinéa b} du paragraphe 1 de Particle 36 de la convention
de Vienne pour chacune des cinquante-deux personnes citées dans son
mémoire (CR 2003/24, p. 29-30, par. 94, Babcock); et il soutient qu'il
s'est acquitté de cette charge en fournissant à la Cour des extraits d’acte
de naissance de ces personnes ainsi que les déclarations de quarante-deux
d’entre elles attestant qu’elles sont de nationalité mexicaine.

7. À l'audience, le Mexique a soutenu que toutes ces personnes avaient
automatiquement acquis la nationalité mexicaine en vertu du droit du sol
prévu à l’article 30 de sa Constitution. Touiefois, le Mexique n’a produit
aucun élément de preuve pour étayer cette affirmation concernant la
teneur de cet article 30.

8. Or, la charge d’une telle preuve incombait au Mexique car, ainsi que
Je juge John E. Read l’a rappelé, «les lois nationales sont de simples faits,
manifestations de la volonté et de l’activité des Etats», le juge indiquant
ensuite que cette rêgle avait été établie par la Cour permanente de Justice
internationale dans une longue série de décisions, notamment dans les
suivantes:

« Haute-Silésie polonaise, série À n° 7, p. 19.
Emprunts serbes, série A n° 20/21, p. 46.
Emprunts brésiliens, série A n° 20/21, p. 124.
Affaire des phares (France/Grèce}, série A/B n° 62, p. 22.

77

 

 
 

 

AVENA ET AUTRES (OP. IND. PARRA-ARANGUREN} 86

Affaire du chemin de fer Panevezys-Saldutiskis, série A/B n° 76,
p. 19.» (Nottebohm, deuxième phase, arrêt, CEJ. Recueil 1955,
p. 36, opinion dissidente du juge Read.)

9, En outre, il s’agit là d’un principe généralement admis. Oppenheim’s
international Law l'explique comme suit :

«Du point de vue du droit international, une foi nationale est
généralement considérée comme un fait par rapport auquel les règles
de droit international doivent être appliquées plutôt que comme une
règle à appliquer sur le plan international en tant que règle de droit;
et, si la Cour internationale de Justice est appelée à donner un avis
quant aux effets d’une règle de droit interne, elle le fera en traitant
de la question comme d’une question de fait qui doit être établie
comme telle et non comme un point de droit qui doit être tranché
par la Cour.» («Peace — Introduction and Part 1», Oppenheim's
International Law, sir Robert Jennings et sir Arthur Watts (dir.
publ), vol. 1, 9° éd., 1996, p. 83, par. 21 ftraduction du Greffe}.)

10. Nonabstant ce qui précède, la Cour dit au paragraphe 57 de l'arrêt:

«La Cour estime qu'il appartient au Mexique de démontrer que
les cinquante-deux personnes identifiées au paragraphe 16 ci-dessus
étaient de nationalité mexicaine au moment de leur arrestation. Elle
constate que le Mexique a produit à cet effet des extraits d’acte de
naissance et des déclarations de nationalité, dont le contenu n'a pas
été contesté par lés Etats-Unis.»

11. Il n'est difficile de souscrire à cette conclusion, car le Mexique ne
s'est pas acquitté de Ja charge de la preuve qui lui incombait. Les décla-
rations de quarante-deux des personnes concernées sont des documents
unilatéraux qui ne peuvent en soi démontrer la nationalité mexicaine de
ces personnes: et, si les extraits d’acte de naissance présentés par le Me-
xiqué pour chacune des cinquante-deux personnes en cause prouvent sans
aucun doute que celles-ci sont nées au Mexique, ces documents ne
démontrent pas qu’elles ont la nationalité mexicaine, puisque le Mexique
n’a pas produit le texte de l’articie 30 de sa Constitution. Du fait de cette
omission, il ne peut être établi, sur la base des éléments de preuve pré-
sentés par le Mexique, que les cinquante-deux personnes citées dans son
mémoire ont automatiquement acquis la nationalité mexicaine à la nais-
sance en vertu du droit du sol. Pour ce motif, sauf à m’appuyer sur des
considérations d'ordre extra-légal, comme cela est fait dans l'arrêt, je ne
peux que conclure que les griefs formulés par le Mexique à l'encontre des
Etats-Unis ne sauraient être accueillis, puisque la preuve de la nationalité
mexicaine des cinquante-deux personnes concernées n’a pas été établie,
alors qu'il s’agit là, en l'espèce, d’une condition nécessaire pour l’appli-
cation de l’article 36 de la convention de Vienne et pour l'exercice, par le
Mexique, de son droit à assurer la protection diplomatique de ses ressor-
tissants, Par conséquent, j'ai estimé qu'il fallait rejeter tes points 4, 5, 6, 7,
8 et 9 du paragraphe 153.

78

 
 

 

 

AVENA ET AUTRES (OP. IND. FARRA-ARANGUREN) 87
NI

12. Parmi les personnes citées dans le mémoire du Mexique, les Etats-
Unis ont fourni la preuve que M. Enrique Zambrano était un ressortis-
sant américain. Le Mexique a alors amendé ses conclusions le 28 no-
vembre 2003 pour retirer la demande présentée en son nom propre et
dans l'exercice de son droit à assurer la protection diplomatique de ses
ressortissants, en expliquant qu'il ne contestait pas, en l'espèce, que
obligation d'informer les ressortissants étrangers de leurs droits en
matière de notification consulaire et de communication entre consulats et
ressortissants étrangers découlant de l'alinéa 6) du paragraphe | de l’ar-
ticle 36 ne s'applique pas aux personnes ayant la double nationalité
(CR 2003/24, p. 28, par. 87, Babcock). Comme cela est indiqué au para-
graphe 7 de l'arrêt, les Etats-Unis ne s'étaient pas opposés à ce retrait, et
le cas de M. Enrique Zambrano n'a donc pas été examiné,

13. Même si les Parties n’ont pas contesté ce point, il convient de noter
que les raisons avancées par le Mexique pour justifier le retrait du cas de
M. Enrique Zambrano ne sont point étayées par les conclusions aux-
quelles est parvenue la Commission du droit international dans le projet
d'articles sur la protection diplomatique qu'elle a établi récemment.
L'article 6 du projet d'articles dispose:

«Un Etat de nationalité ne peut exercer la protection diploma-
tique à Pégard d’une personne contre un Etat dont cette personne est
également un national, 4 moins que la nationalité prédorninante de
celui-ci soit celle du premier Etat en question tant au moment où le
dommage a été causé qu’à la date à laquelle la réclamation est offi-
ciellement présentée. »

Ed. La Commission du droit international explique que la solution
choisie à l’article 6 s’inspire de [a position adoptée dans différentes sen-
tences arbitrales, rendues en particulier par la commission de conciliation
italo-américaine, le Tribunal des réclamations Etats-Unis/Iran et la com-
mission de compensation des Nations Unies établie par le Conseil de
sécurité pour indemniser les dommages causés par l'occupation iraquienne
du Koweït. En outre, la Commission du droit international indique que
cette solution est conforme à l’évolution du droit international relatif aux
droits de l'homme, qui accorde une protection juridique aux personnes
même à l'égard d’un Etat dont elles sont les ressortissants. Elle précise
également que la tournure négative utilisée dans la disposition vise à
«montrer que les circonstances envisagées à l’article 6 doivent être consi-
dérées comme exceptionnelles», et souligne «que la charge de la preuve
incombe à l'Etat qui présente la réclamation, [lequel] doit prouver que sa
nationalité est prédominante» (Nations Unies, rapport de la Commission
du droit international, cinquante-quatrième session (29 avril-7 juin et
22 juillet-16 août 2002), Documents officiels de l Assemblée générale, cin-
quante-septième session, supplément n° 10, doc. A/57/10, p. 169-187).

15. Par conséquent, au vu de l’article 6 du projet d'articles, le Mexique

79

 

 
 

 

AVENA ET AUTRES (OP. IND, PARRA-ARANGUREN) 88

aurait pu exercer sa protection diplomatique en faveur de M. Enrique
Zambrano sur présentation de la preuve que ce dernier était un res-
sortissant mexicain et que sa nationalité mexicaine était prédominante
par rapport à sa nationalité américaine,

IV

16. Au paragraphe 40 de l'arrêt, la Cour, traitant de la deuxième
exception préliminaire d’irrecevabilité présentée par les Etats-Unis,
examine l'application de la règle de l'épuisement des voies de recours
internes.

17, Elle indique:

«La Cour fera d’abord observer que les droits individuels que les
ressortissants mexicains tirent de l'alinéa &) du paragraphe 1 de
l'article 36 de la convention de Vienne sont des droits dont la réalisa-
tion doit, en tout cas en premier lieu, être recherchée dans le cadre
du système juridique interne des Etats-Unis. Ce n’est qu'une fois ce
processus mené a son terme et les voies de recours internes épuisées
que le Mexique pourrait faire siennes des demandes individuelles de
ses ressortissants par le mécanisme de la protection diplomatique.»

18. Elle poursuit:

«En l'espèce le Mexique ne prétend cependant pas agir seulement
par ce mécanisme. Il présente en outre des demandes qui lui sont
propres en se fondant sur le préjudice qu'il déclare avoir subi lui-
même, directement et à travers ses ressortissants, du fait de la vio-
lation par les Etats-Unis des obligations qui leur incombent à
son égard en vertu des alinéas a), b) et c} du paragraphe 1 de
Particle 36.»

19. Au même paragraphe 40, elle rappelle ensuite l’arrêt LaGrand,
dans lequel elle avait reconnu que Valinéa 4) du paragraphe | de l'ar-
ticle 36 de la convention de Vienne créait des droits individuels pour le res-
sortissant étranger concerné qui pouvaient être invoqués devant la Cour
par l’État dont la personne détenue a la nationalité (CLF Recueil 2001,
p. 494, par. 77). La Cour relève en outre au paragraphe 40 que

«toute violation des droits que l'individu tient de l’article 36 risque
d'entraîner une violation des droits de l'Etat d'envoi et que toute
violation des droits de ce dernier risque de conduire à une violation
des droits de l'individu. Dans ces circonstances toutes particulières
d’interdépendance des droits de i’Etat et des droits mdividuels, le
Mexique peut, en soumettant une demande en son nom propre, invi-
ter la Cour à statuer sur la violation des droits dont il soutient avoir
été victime à fa fois directement et à travers la violation des droits
individuels conférés à ses ressortissants par l'alinéa b) du para-
graphe 1 de l’article 36.»

80

 
 

 

 

 

AVENA ET AUTRES (OP. IND. PARRA-ARANGUREN} 89

20. La Cour tire la conclusion suivante dans ce paragraphe 40:

«L'obligation d'épuisér les voies de recours internes ne s'applique
pas à une telle demande. Au demeurant, pour les motifs qui viennent
d’être exposés, la Cour n’estime pas nécessaire de traiter des de-
mandes mexicaines concernant lesdites violations sous l'angle distinct
de la protection diplomatique. Sans qu'il y ait lieu à ce stade d’aborder
les questions soulevées par la règle de la carence procédurale, telles
qu’exposées par le Mexique au paragraphe 39 ci-dessus, la Cour
conclut que la deuxième exception d’irrecevabilité soulevée par les
Etats-Unis ne saurait donc être accueillie. »

21. De mon point de vue, cette conclusion induit en erreur. La Cour
aurait dû indiquer au paragraphe 40 que la règle de l'épuisement des
voies de recours internes n’est pas applicable dans le cas où il est allégué
que le préjudice a été causé directement aux droits du Mexique au lieu de
dire que la règle ne s'applique pas à la demande formulée par le Mexique
en son nom propre. En l'espèce, les demandes soumises par le Mexique
dans le cadre de l'exercice de son droit à assurer la protection diploma-
tique de ses ressortissants sont des demandes que le Mexique formule en
son nom propre, ainsi que la Cour permanente de Justice internationale
Pa reconnu dans le célèbre dictum de l'arrêt qu’elle a rendu en l'affaire
des Concessions Mavrommatis en Palestine, selon lequel,

«[e]n prenant fait et cause pour l'un des siens, en mettant en mou-
vement, en sa faveur, l’action diplomatique ou l’action judiciaire
internationale, cet Etat fait, à vrai dire, valoir son droit propre, le
droit qu'il a de faire respecter en la personne de ses ressortissants, le
droit international» (arrêt n° 2, 1924, CPE série À n° 2, p. 12).

22. C'est là un principe généralement admis, qui a été repris dernière-
ment dans le paragraphe I de l’article premier du projet d'articles sur la
protection diplomatique établi par la Commission du droit international,
comune suit:

«La protection diplomatique consiste dans le recours à une action
diplomatique ou a d’autres moyens de réglement pacifique par un
Etat qui prend fait et cause, en son nom propre, pour l’un de ses
nationaux à raison d’un préjudice subi par ce dernier découlant d’un
fait internationalement illicite d’un autre Etat.»

23. Dés lors, l'élément pertinent quant au point de savoir si les recours
internes devaient être épuisés est, en l'espèce, celui de savoir si le Mexique
avait subi un préjudice direct résultant du comportement des autorités
américaines, Comme la Commission du droit international l'explique:

«La règle de l'épuisement des recours internes ne s’applique qu'aux
cas dans lesquels l'Etat demandeur a été lésé «indirectement», c’est-
à-dire en la personne de son national. Elle ne joue pas lorsque l'Etat
auteur de la réclamation est directement lésé par le fait illicite d’un

81

 
 

 

AVENA ET AUTRES (OP. IND. PARRA-ARANGUREN) 90

autre Etat, puisqu'il a alors lui-même une raison particulière d’intro-
duire une réclamation internationale. »

24, En conséquence, l’article 9 du projet d’articles de la Commission
sur la protection diplomatique dispose que

«les recours internes doivent être épuisés lorsqu'une réclamation
internationale, ou une demande de jugement déclaratif liée à la récla-
mation, repose principalement sur un préjudice causé à un national
ou à une autre personne visée à l’article 7 [8]».

25, Toutefois, la Commission du droit international fait également
observer:

«En pratique, il est difficile de déterminer si la réclamation est
«directe» ou «indirecte» lorsqu'elle «mélange» des éléments consti-
tutifs de préjudice pour l’État et des éléments constitutifs de préju-
dice pour ses nationaux... Dans le cas d’une réclamation «mixte», il
incombe au tribunal d’en examiner les différents éléments pour déci-
der si c’est l’élément direct ou indirect qui est prépondérant. Très
proche de celui de la prépondérance, le critère de la condition
sine qua non, où «en l’absence de», pose la question de savoir si la
réclamation visant des éléments de préjudice tant direct qu’indirect
aurait été introduite sans la demande pour le compte du national
lésé. Si la réponse est négative, la réclamation est indirecte et les
recours internes doivent être épuisés. Cela dit, il n’y a pas grand-
chose qui distingue le critère de la prépondérance du critère «en
l'absence de». Si une réclamation repose pour une part prépondeé-
rante sur le préjudice causé à un national, cela établit qu’elle n’aurait
pas été introduite en l'absence de ce préjudice. Dans ces conditions,
la Commission a préféré n’adopter qu’un seul critère — celui de la
prépondérance.» (Nations Unies, rapport de la Commission du
droit international, cinquante-cinquiéme session (5 mai-6 juin et
7 juillet-8 août 2003}, Documents officiels de l'Assemblée générale, cin-
quante-huitième session, supplément n° 10, doc. AÏS8/10, p. 89-90.)

26. Dans la présente affaire, le Mexique a, en son nom propre, intro-
duit une instance contre les Etats-Unis. Cependant, l'application de la
règle de l'épuisement des voies de recours internes ne dépend pas du point
de savoir si le Mexique présente sa réclamation en son nom propre mais
sil a subi un préjudice résultant du comportement qu’auraient eu les
Etats-Unis.

27. Le Mexique soutient que les Etats-Unis ont violé ja convention de
Vienne, qu'il y a eu fait illicite dans les relations entre les deux Etats, que,
dans chaque cas, les autorités américaines n’ont pas informé les ressor-
tissants mexicains arrêtés des droits qu'ils tiennent de l'alinéa 6) du para-
graphe 1 de l’article 36. En conséquence, la réclamation du Mexique
constitue une réclamation «mixte», pour reprendre la terminologie de la
Commission du droit international, ainsi qu'elle est reconnue au para-
graphe 40 de l'arrêt, dans lequel la Cour a indiqué qu’il existe des «circons-

82

 
 

 

AVENA ET AUTRES (OP, IND. PARRA-ARANGUREN) 9]

tances toutes particulières d’interdé¢pendance des droits de l'Etat et des
droits individuels». [l appartenait, par conséquent, à la Cour de détermi- —
ner si la réclamation du Mexique était fondée de manière prépondérante
sur le préjudice subi par ses ressortissants et si cette réclamation aurait
également été introduite sans Ja demande pour ie compte de son national
lésé. . | .

28. Je suis d'avis que le Mexique n'aurait pas introduit sa réclamation
contre les Etats-Unis sans la demande pour le préjudice subi par ses res-
sortissants. En conséquence, la règle de l’épuisement des voies de recours
internes s’applique aux demandes présentées par le Mexique «en son
nom propre» dans sa première conclusion finale et, par suite, la Cour
aurait dû examiner chacun des cas individuels pour déterminer si les voies
de recours internes avaient été épuisées, ce qui n’inclut pas de «s'adresser
à l'exécutif pour que celui-ci lui octroie réparation dans l'exercice de ses
pouvoirs discrétionnaires … les recours gracieux, ni ceux dont «le but est
d'obtenir une faveur et non de faire valoir un droit»», Si tel n’avait pas
été le cas, les demandes présentées par le Mexique dans l'exercice de son
droit à assurer la protection diplomatique de ses ressortissants auraient
dû être rejetées, à moins qu'elles n'aient été couvertes par l’une quel-
conque des exceptions reconnues à la règle de l'épuisement des voies de
recours internes, au sens de l’article 10 du projet d’articles sur la protec-
tion diplomatique établi par la Commission du droit international
{Nations Unies, rapport de la Commission du droit international, cin-
quante-cinquième session (5 mai-6 juin et 7 juillet-8 août 2003), Docu-
ments officiels de l'Assemblée générale, cinquante-huitième session, sup-
plément n° 10, doc. A/58/10, p. 88, 92-102). Par conséquent, je ne puis
souscrire à la conclusion à laquelle la Cour est parvenue au para-
graphe 40 de l'arrêt.

y

29, Le 14 février 2002, la Cour a dit:

«La Cour rappellera le principe bien établi selon lequel elle a «le
devoir de répondre aux demandes des parties telles qu’elles s’ex-
priment dans leurs conclusions finales, mais aussi celui de s'abstenir
de statuer sur des points non compris dans lesdites demandes ainsi
exprimées» (Droit d'asile, arrêt, CLJ. Recueil 1950, p. 402). Si la
Cour ne peut donc pas trancher des questions qui ne lui ont pas été
soumises, en revanche la règle non ultra petiia ne saurait l'empêcher
d'aborder certains points de droit dans sa motivation.» (Mandat
d'arrêt du 11 avril 2000 ( République démocratique du Congo c. Bel-
gique}, arrêt, C.LJ. Recueil 2002, p. 18-19, par. 43.)

30. Cette déclaration vient, selon moi, à l'appui des observations sui-
vantes sur l’arrêt rendu en l’espèce.

31. Dans sa première conclusion finale, le Mexique prie la Cour de
dire et juger que:

83

 
 

 

 

AVENA ET AUTRES (OP. IND. PARRA-ARANGUREN) 92

«en arrétant, détenant, jugeant, déclarant coupables et condamnant
les cinquante-deux ressortissants mexicains se trouvant dans je cou-
loir de la mort dont les cas sont décrits dans le mémoire du Mexique,
les Etats-Unis d’Amérique ont violé leurs obligations juridiques
internationales envers le Mexique agissant en son nom propre et
dans l’exercice du droit qu'a cet Etat d’assurer la protection diplo-
matique de ses ressortissants par le fait qu'ils n’ont pas informé, sans
retard, les cinquante-deux ressortissants mexicains après leur arres-
tation du droit à la notification et à l'accès aux autorités consulaires
qui était te leur en vertu de l'alinéa b) du paragraphe | de l’article 36
de la convention de Vienne sur les relations consulaires, qu'ils ont
privé le Mexique de son droit d’accorder sa protection consulaire et
privé les cinquante-deux ressortissants mexicains de leur droit de
bénéficier de la protection que le Mexique leur aurait accordée
conformément aux alinéas a} et c} du paragraphe 1 de l’article 36 de
la convention» (arrêt, par. 14, al. 1).

32. La Cour, dans les points 4, 5, 6, 7, 8 et 9 du paragraphe 153 de
l'arrêt, dit et juge, non sans une certaine sophistication, que «les Etats-
Unis d'Amérique ont violé les obligations leur incombant en vertu de
l'alinéa 6} du paragraphe 1 de l’article 36» (points 4 et 5); que «les Etats-
Unis d’Amérique ont ... violé les obligations leur incombant en vertu des
alinéas a) et €] du paragraphe 1 de l'article 36 de la convention»
(point 6}; que «les Etats-Unis d’Amérique ont ... violé les obligations leur
incombant en vertu de lalinéa c) du paragraphe 1 de l’articte 36 de la
convention» (point 7); et que «les Etats-Unis d’Amérique ont violé les
obligations leur incombant en vertu du paragraphe 2 de l’article 36 de la
convention» (point 8}. Cela ne constitue toutefois pas une réponse à la
première conclusion finale du Mexique, dans laquelle celui-ci prie la Cour
de dire et juger que «les Etats-Unis d'Amérique ont violé leurs obliga-
tions juridiques internationales envers le Mexique, en son nom propre et
dans l'exercice du droit qu’a cet Etat d’assurer la protection consulaire de
ses ressortissants». Il s'ensuit que la Cour aurait dû, selon moi, répondre
dans le dispositif de l’arrêt à la demande formulée par le Mexique dans sa
première conclusion finale.

33. Dans sa deuxième conclusion finale, le Mexique prie la Cour de
dire et juger que:

«l'obligation énoncée au paragraphe | de l’article 36 de la conven-
tion de Vienne exige qu'une notification des droits consulaires ait
lieu et qu'une possibilité raisonnable d'accès aux autorités consu-
laires soit donnée avant que les autorités compétentes de l'Etat de
résidence ne prennent aucune mesure susceptible de porter atteinte
aux droits du ressortissant étranger» (arrêt, par. 14, al. 2}.

34. De mon point de vue, la deuxième conclusion finale du Mexique
aurait dû faire l’objet d'une décision expresse dans le dispositif de l'arrêt
au lieu d’être seulement examinée dans l’exposé des motifs.

84

 
 

AVENA ET AUTRES (OP. IND. PARRA-ARANGUREN} 93
VI

35. Enfin, il me semble approprié de mentionner le fait que le Mexique
a demandé avec insistance la restitutio in integrum comme remède aux
violations alléguées de l’article 36 de la convention de Vienne par les
Etats-Unis, parce qu'il considère que priver un étranger, lorsqu'une pro-
cédure est engagée en son encontre, de la notification et de l'assistance
consulaires rend cette procédure foncièrement inéquitable (arrêt, par. 30).
Tout au long de la procédure, le Mexique a également rappelé à la Cour
les faits de l'affaire LaGrand. Il n’a toutefois pas mentionné que, dans
ladite affaire, la question d’un procès équitable n’avait pas été soulevée à
l’origine par les plus hautes autorités de l'Etat allemand auprès de leurs
homologues américains, ainsi qu'il ressort des documents suivants:

a) Le 2? janvier 1999, le ministre allemand de la justice a écrit à l'Artor-

ney General des Etats-Unis en reconnaissant que
«pas plus [qu’il n'y avait] de doute quant à la régularité de la pro-
cédure intentée à leur encontre devant les juridictions de l'Etat de
VArizona et devant les tribunaux fédéraux, et qui [s'était] soldée
par l'imposition, aux condamnés, de la peine de mort» (mémoire
de l’Allemagne, vol. IT, annexe 20, p. 539-542).

b} Dans sa lettre en date du 5 février 1999, adressée à l’ancien président
des Etats-Unis, Je président allemand agissant en qualité de chef
d'Etat avait indiqué «[qu’il] ne dout[ait] nullement de la légitimité de
leur condamnation ni de l'équité de la procédure intentée devant les
juridictions de l'Etat de l’Arizona et devant les juridictions fédérales»
{mémoire de l’Allemagne, vol. Il, annexe 14, p. 509-512).

(Signé} Gonzalo PARRA-ARANGUREN.

85

 
